DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The substitute specification filed on March 17, 2022 has been entered because it does conform to 37 CFR 1.125(b) and (c). 
Allowable Subject Matter
Claims 1-18 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a diesel fueled chemical-looping combustion (CLC) electrical power generation system as recited by independent claim 1, comprising: 
a gasification chamber fluidly connected to a feed source, the gasification chamber including a gasification splitter; 
a chemical looping combustion chamber fluidly connected to the gasification chamber, the chemical looping combustion chamber including: 
a first splitter; and 
a second splitter; 
a gas combustion chamber fluidly connected at a first input to a first output of the first splitter and at a second input to the gasification splitter; and 
a heat recovery unit fluidly connected to at least one steam turbine electrical power generator and to the gasification chamber, the heat recovery unit including a second heat exchanger and a plurality of steam generators. 
The prior art of record, taken alone or in combination, does not teach or suggest a diesel fueled chemical-looping combustion (CLC) electrical power generation method as recited by independent claim 16, comprising the steps of: 
splitting a gaseous element stream into a first stream and a second stream; 
separating, by chemical looping combustion, the C02 and H20 of the first stream from solid components; 
converting, by a gas turbine electrical generator, a combusted second stream to electricity and a first exhaust stream; 
recovering heat, by a heat recovery unit, from the CO2 and the H20 of the first stream and from the first exhaust stream; 
converting, by at least one steam generator, the recovered heat and H2O to steam; and 
generating electricity, by at least one steam turbine electrical generator, from the steam. 
Dependent claims 2-15, 17, and 18 are considered allowable due to their respective dependence on allowed independent claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 21, 2022